Citation Nr: 0624859	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had verified active military service from May 
1967 to May 1970, and from August 1973 to August 1976.  The 
veteran died in February 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In that determination, the RO found that 
the appellant was not entitled to death benefits because she 
was not the surviving spouse of the veteran.  


FINDINGS OF FACT

1.  The appellant and the veteran were married on September 
[redacted], 1969, and divorced on May [redacted], 1976.  

2.  At the time of the veteran's death on February [redacted], 2002, 
the appellant was not the lawful spouse of the veteran.  


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefit purposes.  38 U.S.C.A. §§ 
101(3), 103, 1310, 1318, 1541, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1(j), 3.50-3.54 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of her claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the appellant.  As will be explained below, the 
appellant's claim lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See e.g., Nelson v. Principi, 18 Vet. App. 407, 
410 (2004).  

The facts relevant to the issue on appeal are not in dispute.  
The evidence of record establishes that the appellant and the 
veteran were married on September [redacted], 1969, and divorced on 
May [redacted], 1976.  At the time of his death on February [redacted], 2002, 
the veteran was married to a woman other than the appellant.  

A review of the claims file reflects that in an April 2002 
rating decision, the RO awarded to the woman who had been 
married to the veteran at the time of his death dependency 
and indemnity benefits based on service connection for cause 
of the veteran's death.  In December 2003, the appellant 
filed a formal application (VA Form 21-534) for Dependency 
and Indemnity Compensation (DIC) benefits.  On the 
application, the appellant reported that she and the veteran 
had been married from 1969 to 1976.  In block #14c, which 
asked how the marriage had ended, the appellant wrote, 
"[Post traumatic stress disorder], changed behavior after 
Vietnam".  In addition, the application reflected in blocks 
#17a-d that following her marriage and divorce to the 
veteran, the appellant had in December 1977 married a person 
other than the veteran and that that marriage had ended in 
divorce in December 1986.  In block #20, the appellant 
checked the box "No" when asked whether she and the veteran 
had lived continuously with each other from the date of 
marriage to the date of the veteran's death.  Furthermore, in 
block #21, the appellant reported that the cause of the 
separation between the veteran and her had been divorce. 

The Board notes that DIC benefits are payable to the 
"surviving spouse" of a veteran.  See 38 U.S.C.A. §§ 1310, 
1318.  Additionally, death pension benefits are payable to 
the "surviving spouse" of a veteran of a period of war who 
otherwise meets the eligibility requirements.  See 38 
U.S.C.A. § 1541.  

An individual is a veteran's "surviving spouse", if she has 
entered into a marriage with the veteran that is considered 
valid under the laws of the jurisdiction in which they 
resided at the time of the marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
The individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, the 
individual must have lived with the veteran continuously from 
the date of marriage to the date of the veteran's death, 
unless the separation was due to the misconduct of, or 
procured by, the veteran, without the fault of the spouse.  
38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.

In this case, the evidence of record reflects that the 
veteran and the appellant were married on September [redacted], 1969, 
and divorced on May [redacted], 1976.  A copy of the Oklahoma 
District Court divorce decree is associated with the claims 
file.  In a November 2004 VA Form 9 (Appeal to Board of 
Veterans' Appeals), the appellant appears to allege that she 
and the veteran cohabitated until December 1978 despite the 
divorce decree.  As a result, she questions whether the 
divorce decree was valid per the Oklahoma statutes.  The 
Board notes that, other than this unsupported theory proposed 
by the appellant, there is no reason for the Board to 
question that the May [redacted], 1976, divorce decree was other than 
valid.  

Beginning in November 1977, the appellant was noted as being 
married to a party other than the veteran, as per a copy of a 
November 1977 Oklahoma state marriage certificate.  That 
marriage lasted until December [redacted], 1986, as per a copy of the 
Oklahoma District Court divorce decree.  Likewise, following 
his divorce from the appellant, the veteran also remarried.  
A copy of an Oklahoma state marriage license reflects that 
the veteran remarried in October 1995, and remained married 
up until the time of his death in February 2002.  

As previously stated, in order to qualify as the veteran's 
"surviving spouse" the appellant must have entered into a 
marriage with the veteran that is considered valid under the 
laws of the jurisdiction in which they resided at the time of 
the marriage.  There is no reason to question the validity of 
the appellant's marriage to the veteran from September [redacted], 
1969, to May [redacted], 1976.  The regulation further specifies, 
however, that in order to qualify as the veteran's 
"surviving spouse" the appellant must have been his lawful 
spouse at the time of his death.  The Board finds that the 
appellant was not the veteran's lawful spouse at the time of 
the veteran's death because their marriage has been 
terminated by divorce on May [redacted], 1976, and the veteran was 
married to another woman at the time of his death.  
Furthermore, as noted above, the evidence of record gives the 
Board no reason to doubt that the May [redacted], 1976, Oklahoma 
District Court divorce decree was other than valid.  Even if 
cohabitation could be viewed as a common law union following 
the divorce in 1976, it is clear that both the appellant and 
the veteran married others and were not married at the time 
of the veteran's death.

The appellant has contended that she is entitled to DIC 
benefits due to the fact that she and veteran had two 
children during the course of their marriage.  In her above 
noted VA Form 9, she has cited to various statutory and 
regulatory provisions in support of this proposition.  Here, 
while the record documents that the appellant and veteran did 
have two children while they were married, the cited-to 
statutes and regulations must be read in the context of the 
appellant being the "surviving spouse" of the veteran.  As 
noted above, the evidence of record does not reflect that the 
appellant was the "surviving spouse" of the veteran.  The 
mere fact that the appellant and veteran had two children 
during the course of their marriage does not entitle the 
appellant to DIC benefits.  

Furthermore, the appellant's citation to 38 C.F.R. § 3.1(j) 
and  38 C.F.R. § 3.53 as a legal basis to grant her claim is 
without merit.  The evidence has not demonstrated that the 
appellant was the lawful spouse of the veteran at the time of 
his death when the "surviving spouse" became eligible for 
DIC benefits.  Likewise, the appellant and veteran did not 
cohabitate continuously from the date of the appellant's 
marriage to the veteran on September [redacted], 1969, until the date 
of his death on February [redacted], 2002.  As noted above, both the 
appellant and the veteran remarried, and their marriages were 
to other persons.  

For the foregoing reasons, the Board finds that the appellant 
was not the lawful spouse of the veteran at the time of his 
death and that, as a matter of law, she is not the veteran's 
"surviving spouse" for VA benefit purposes.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of lack of legal merit or the lack of entitlement 
under the law).  Therefore, the appellant's claim must be 
denied.  


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving VA benefits is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


